Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0404669) in view of QUALCOMM INCORPORATED: “Summary for DL/UL data scheduling maintenance", 3GPP DRAFT; R1-1809838 SUMMARY 7133 DL-UL-SCHED V8, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE vol. RAN WG1, no. Gothenburg, Sweden: 20180820 – 20180824, 23 August 2018 (2018-08-23) (Hereafter, R1-1809838).

Regarding claim 1, Seo discloses a method for wireless communication at a user equipment (UE) (Seo, paragraph [0001], UE in a wireless communication system), comprising: 
to a base station, an indication of a supported quantity of resource block groups for a control channel (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of resource blocks in a CORESET; paragraph [0062], number of REG bundles for which the UE should perform channel estimation may be defined;  paragraph [0016], resource element group (REG) bundle size for a CORESET; paragraph [0268], BS determines channel estimation complexity required for a UE to monitor PDCCH candidates in a CORESET based on REG bundle size; paragraph [0275], channel estimation complexity represented as number of CCEs); 
identifying a control resource set associated with the control channel (Seo, paragraph [0268], UE monitors PDCCH candidates in a CORESET, channel estimation complexity based on REG bundle size in the CORESET), the control resource set comprising one or more resource block groups (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of resource blocks in a CORESET; paragraph [0276], determine channel estimation complexity based on the number or RBs in a CORESET); 
identifying a quantity of the one or more resource block groups based at least in part on identifying the control resource set (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of resource blocks in a CORESET; paragraph [0268], UE monitors PDCCH candidates in a CORESET, channel estimation complexity based on REG bundle size in the CORESET; paragraph [0276], determine channel estimation complexity based on the number or RBs in a CORESET); and 
determining whether to decode a control message on the control resource set based at least in part on the supported quantity of resource block groups and the quantity of the one or more resource block groups (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE).  

Seo does not explicitly disclose a UE transmitting, to a base station, an indication of a supported quantity of resource block groups. 

R1-1809838 discloses transmitting, to a base station, an indication of a supported quantity of resource block groups for a control channel (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136); and 
determining whether to decode a control message on the control resource set based at least in part on the supported quantity of resource block groups and the quantity of the one or more resource block groups (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit UE capability information to a base station in the invention of Seo.  The motivation to combine the references would have been so that the base station would not schedule communication to the UE that the UE could not process.

Regarding claim 2, Seo in view of R1-1809838 discloses the method of claim 1, wherein transmitting the indication comprises: transmitting a type of the UE, the type associated with the supported quantity of resource block groups (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs).  

Regarding claim 3, Seo in view of R1-1809838 discloses the method of claim 1, wherein transmitting the indication comprises: transmitting a capability of the UE, the capability comprising the supported quantity of resource block groups (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs).  

Regarding claim 4, Seo in view of R1-1809838 discloses the method of claim 1, wherein determining whether to decode the control message further comprises: 
determining that the supported quantity of resource block groups is less than the quantity of the one or more resource block groups (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE) (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs); and
suppressing decoding of the control message based at least in part on determining that the supported quantity of resource block groups is less than the quantity of the one or more resource block groups (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE) (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs).  

Regarding claim 5, Seo in view of R1-1809838 discloses the method of claim 1, wherein determining whether to decode the control message further comprises: Attorney Docket No. PS029.01 (107922.1145)Qualcomm Ref. No. 201957 70 
determining that the supported quantity of resource block groups is greater than or equal to the quantity of the one or more resource block groups (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE) (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs); and 
decoding the control message based at least in part on determining that the supported quantity of resource block groups is greater than or equal to the quantity of the one or more resource block groups (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE and monitors the remaining PDCCH candidates) (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136, UE may skip decoding PDSCHs scheduled to follow capability #2 if they have more than 136 RBs).  

Regarding claim 6, Seo in view of R1-1809838 discloses the method of claim 1, further comprising: determining that the control resource set comprises one or more wideband reference signals, wherein the supported quantity of resource block groups is based at least in part on the one or more wideband reference signals (Seo, paragraph [0276], determine different channel estimation complexity depending on whether the CORESET is configured with wideband RS, determine the channel estimation complexity based on the number of RB in a wideband CORESET).  

Regarding claim 7, Seo in view of R1-1809838 discloses the method of claim 1, further comprising: determining that the control resource set comprises one or more narrowband reference signals, wherein the supported quantity of resource block groups is based at least in part on the one or more narrowband reference signals (Seo, paragraph [0227], UE may count CCEs in narrowband RS CORESET and when the counted number of CCEs exceeds  the limit, select a candidate to be dropped).  

Regarding claim 8, Seo in view of R1-1809838 discloses the method of claim 7, wherein the supported quantity of resource block groups is independent of a supported quantity of resource block groups associated with one or more wideband reference signals (Seo, paragraph [0227], UE may count CCEs in narrowband RS CORESET and when the counted number of CCEs exceeds  the limit, select a candidate to be dropped; paragraph [0276], determine different channel estimation complexity depending on whether the CORESET is configured with wideband RS).  

Regarding claim 9, Seo in view of R1-1809838 discloses the method of claim 7, wherein the supported quantity of resource block groups is based at least in part on a supported quantity of resource block groups associated with one or more wideband reference signals (Seo, paragraph [0227], UE may count CCEs in narrowband RS CORESET and when the counted number of CCEs exceeds  the limit, select a candidate to be dropped; paragraph [0276], determine different channel estimation complexity depending on whether the CORESET is configured with wideband RS).  

Regarding claim 10, Seo in view of R1-1809838 discloses the method of claim 1, wherein the supported quantity of resource block groups is less than four (Seo, paragraph [0226], UE may assume one CORESET per slot).  

Regarding claim 11, Seo in view of R1-1809838 discloses the method of claim 10, wherein the supported quantity of resource block groups is one (Seo, paragraph [0226], UE may assume one CORESET per slot).  

Regarding claim 12, Seo in view of R1-1809838 discloses the method of claim 1, wherein a type of the UE is associated with a low-complexity mode of operation (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of resource blocks in a CORESET; paragraph [0268], BS determines channel estimation complexity for a UE to monitor PDCCH candidates in a CORESET based on REG bundle size; paragraph [0275], channel estimation complexity represented as number of CCEs).  

Claim 23-26 are rejected under substantially the same rationale as claims 1-4, respectively.  Seo further discloses a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Seo, paragraph [0288], processor, memory) to cause the apparatus to: establish a communication link with a base station (Seo, paragraph [0001], UE transmits/receives from the base station).



Claim(s) 13-22 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of LG ELECTRONICS: "Remaining Details on Search Space", 3GPP TSG RAN WG1 Meeting 91, 3GPP Draft; R1-1719918, 3rd Generation Partnership Project (GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France Vol. RAN WG1, No. Reno, USA; 20171127-20171201, 18 November 2017 (2017-11-18), XP051369631, pp. 1-4 (Herafter, R1-1719918), and further in view of Mondal et al. (US 2020/0154424).


Regarding claim 13, Seo discloses a method for wireless 
communication at a user equipment (UE) (Seo, paragraph [0001], UE in a wireless communication system), comprising: 
at a base station, an indication of a multiplexing capability (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of symbols or resource blocks in a CORESET; paragraph [0062], number of REG bundles for which the UE should perform channel estimation may be defined;  paragraph [0016], resource element group (REG) bundle side for a CORESET; paragraph [0268], BS determines channel estimation complexity required for a UE to monitor PDCCH candidates in a CORESET based on REG bundle size; paragraph [0275], channel estimation complexity represented as number of CCEs); Attorney Docket No. PS029.01 (107922.1145)Qualcomm Ref. No. 201957 71 
identifying whether one or more symbols associated with a control resource set (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of symbols in a CORESET) comprising a control channel (Seo, paragraph [0268], UE monitors PDCCH candidates in a CORESET, channel estimation complexity based on REG bundle size in the CORESET) comprise a message carried via one or more other channels multiplexed in frequency with the control resource set; and 
determining whether to decode one or more candidates of a search space for the control resource set based at least in part on the multiplexing capability and whether the one or more symbols comprise the message (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE).

Seo does not explicitly disclose determining whether to decode one or more candidates of a search space for the control resource set based at least in part on the multiplexing capability and whether the one or more symbols comprise a message carried via one or more other channels multiplexed in frequency with the control resource set.

R1-1719918 discloses at a base station, an indication of a multiplexing capability (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability);
identifying whether one or more symbols associated with a control resource set comprising a control channel comprise a message carried via one or more other channels multiplexed in frequency with the control resource set (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability); and
determining whether to decode one or more candidates of a search space for the control resource set based at least in part on the multiplexing capability and whether the one or more symbols comprise the message (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to skip control channel monitoring if it exceeds a UE capability in the invention of Seo.  The motivation to combine the references would have been so that the UE would be able to receive a channel multiplexed with a CORESET.


Seo does not explicitly disclose a UE transmitting, to a base station, an indication of a capability. 

Mondal discloses transmitting, to a base station, an indication of a multiplexing capability (Mondal, paragraph [0075], UE capability indication of CORESET monitoring capabilities of the UE indicates whether the UE can monitor types of search space configurations); and 
determining whether to decode a control message on the control resource set based at least in part on the supported UE capability (Mondal, paragraph [0075], UE capability indication of CORESET monitoring capabilities of the UE indicates whether the UE can monitor types of search space configurations).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit UE capability information to a base station in the invention of Seo.  The motivation to combine the references would have been so that the base station would not schedule communication to the UE that the UE could not process.

Regarding claim 14, Seo in view of R1-1719918, and further in view of Mondal the method of claim 13, wherein transmitting the indication comprises: transmitting a type of the UE, the type associated with the multiplexing capability (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of symbols or resource blocks in a CORESET; paragraph [0062], number of REG bundles for which the UE should perform channel estimation may be defined) (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability) (Mondal, paragraph [0075], UE capability indication of CORESET monitoring capabilities of the UE indicates whether the UE can monitor types of search space configurations).

Regarding claim 15, Seo in view of R1-1719918, and further in view of Mondal the method of claim 13, wherein transmitting the indication comprises: transmitting a capability of the UE, the capability comprising the multiplexing capability (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of symbols or resource blocks in a CORESET; paragraph [0062], number of REG bundles for which the UE should perform channel estimation may be defined) (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability) (Mondal, paragraph [0075], UE capability indication of CORESET monitoring capabilities of the UE indicates whether the UE can monitor types of search space configurations).  

Regarding claim 16, Seo in view of R1-1719918, and further in view of Mondal the method of claim 13, wherein determining whether to decode the one or more candidates of the search space comprises: 
determining that one or more symbols associated with the control resource set comprise the message (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability); and 
suppressing decoding of the one or more candidates of the search space based at least in part on determining that the one or more symbols associated with the control resource set comprise the message (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability).  

Regarding claim 17, Seo in view of R1-1719918, and further in view of Mondal the method of claim 16, wherein the one or more other channels comprise channel state information, a cell-specific reference signal, a synchronization signal block, a physical broadcast channel, a physical downlink shared channel, or any combination thereof (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability).  

Regarding claim 18, Seo in view of R1-1719918, and further in view of Mondal the method of claim 17, wherein the physical downlink shared channel is associated with a same bandwidth part as the control resource set (Seo, paragraph [0037], UE receives PDSCH in activated BWP)(R1-1719918, page 3 section 2.2, perform rate matching for CORESET and PDSCH).  

Regarding claim 19, Seo in view of R1-1719918, and further in view of Mondal the method of claim 17, further comprising: Attorney Docket No. PS029.01 (107922.1145)Qualcomm Ref. No. 201957 72 
receiving a control message previous to determining whether to decode the one or more candidates of the search space, the control message received on an initial control resource set (Mondal, paragraph [0077]-[0078], decoding SSB to determine CORESET window and then decoding the CORESET) and scheduling one or more transmissions associated with the physical downlink shared channel (Seo, paragraph [0003], UE acquires SIBs on PDCCH and a PDSCH scheduled by the PDCCH)(R1-1719918, page 3 section 2.2, perform rate matching for CORESET and PDSCH).  

Regarding claim 20, Seo in view of R1-1719918, and further in view of Mondal the method of claim 13, wherein determining whether to decode the one or more candidates of the search space further comprises: 
failing to detect that one or more symbols associated with the control resource set comprise the message (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE and monitors only the remaining PDCCH candidates); and 
decoding the one or more candidates of the search space based at least in part on failing to detect that one or more symbols associated with the control resource set comprise the message (Seo, paragraph [0273], UE skips monitoring for part of PDCCH candidates when channel estimation complexity exceeds the capability of the UE and monitors only the remaining PDCCH candidates).  

Regarding claim 21, Seo in view of R1-1719918, and further in view of Mondal the method of claim 13, wherein a type of the UE is associated with a low-complexity mode (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of symbols or resource blocks in a CORESET; paragraph [0062], number of REG bundles for which the UE should perform channel estimation may be defined) (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability).  

Regarding claim 22, Seo in view of R1-1719918, and further in view of Mondal the method of claim 13, wherein the multiplexing capability is a frequency division multiplexing capability (Seo, paragraph [0014], UE and BS determine channel estimation complexity based on number of symbols or resource blocks in a CORESET; paragraph [0062], number of REG bundles for which the UE should perform channel estimation may be defined) (R1-1809838, page 3, Sections 2.3 and 2.4, UE indicates capability with a maximum scheduled RB allocation of 136) (R1-1719918, page 2 section 2.2, overlapped resources between CORESET and SSB; when UE needs to monitor SSB and control channel simultaneously, unless both can be supported simultaneously, UE skips measurement or control channel monitoring; pages 3-4, Sections 2.3, defining UE capability for number of BDs per subframe; once the network know UE’s capability).  

Claim 27-30 are rejected under substantially the same rationale as claims 13-16, respectively.  Seo further discloses a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Seo, paragraph [0288], processor, memory) to cause the apparatus to: establish a communication link with a base station (Seo, paragraph [0001], UE transmits/receives from the base station).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466